UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 06-6508



MILTON BYRLE LEE,

                                              Petitioner - Appellant,

             versus


GEORGE HINKLE, Greenville Correctional Center,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:04-cv-00908-MHL)


Submitted:    August 30, 2006            Decided:   September 13, 2006


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Milton Byrle Lee, Appellant Pro Se. Robert H. Anderson, III, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Milton Byrle Lee, a state prisoner, seeks to appeal the

magistrate judge’s order denying relief on his 28 U.S.C. § 2254

(2000) petition.*   The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.     28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).      We have independently reviewed the

record and conclude that Lee has not made the requisite showing.

Accordingly,   we   deny   Lee’s   motion   for   a   certificate   of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                            DISMISSED




     *
      This case was decided by the magistrate judge upon consent of
the parties under 28 U.S.C. § 636(c)(1) (2000) and Fed. R. Civ. P.
73.

                               - 2 -